Exhibit 10.36
First Amendment to the
Rocky Brands, Inc.
2004 Stock Incentive Plan
Background Information

A.   Rocky Brands, Inc. (the “Company”) maintains the 2004 Stock Incentive Plan
(the “Plan”).   B.   The Company desires to amend the Plan, effective January 1,
2008, to help ensure that awards granted under the Plan are exempt from
Section 409A of the Internal Revenue Code of 1986 and the regulations published
thereunder (“Code Section 409A”) or are granted in compliance with Code
Section 409A.   C.   The Board of Directors of the Company has the power to
amend and modify the Plan pursuant to Section 24 thereof; and, as such, the
Board of Directors has approved this amendment by unanimous written consent,
dated December 29, 2008.

Plan Amendment

1.   The second sentence of Section 8(a) of the Plan is amended in its entirety
to read as follows:

      “Notwithstanding the foregoing, the Option Price of each ISO granted under
the Plan and, effective January 1, 2008, each Non-Statutory Option granted under
the Plan may not be less than the Fair Market Value of a Share on the date of
grant of such Option.”

2.   The last sentence of Section 24 is amended in its entirety to read as
follows:

      “No amendment, modification, or termination of the Plan other than an
amendment either to preserve an exemption under or to ensure compliance with
Section 409A of the Code may adversely affect in any manner any Option
previously granted to an Optionee under the Plan without the consent of the
Optionee or the transferee of such Option.”

3.   The remainder of the Plan shall remain unchanged.

          The Company has caused this First Amendment to be executed on its
behalf, by its officer duly authorized, this 30th day of December, 2008.

            Rocky Brands, Inc.
      By:        /s/ James E. McDonald         James E. McDonald, Executive Vice
President        and Chief Financial Officer     

 